DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 4-12 in the reply filed on 01/12/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,804,245 (Yu et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 4, Yu teaches in claim 1 a method of manufacturing a semiconductor structure, comprising: 
providing a substrate; 
disposing a first conductive pillar over the substrate, the first conductive pillar comprising a first height; 
disposing a second conductive pillar over the substrate, the second conductive pillar comprising a second height substantially greater than the first height; 
disposing a first die over the first conductive pillar, the first die comprising a first thickness, a first surface facing the substrate and a second surface opposite to the first surface; and 

Claims 5-12 are rejected for being dependent on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 10 –2013-0099523).
Regarding claim 4, KR teaches a method of manufacturing a semiconductor structure, comprising: 
providing a substrate 206 (see Fig. 2g below, also see Fig. 2B); 

disposing a second conductive pillar over the substrate, the second conductive pillar comprising a second height substantially greater than the first height ((one of the ordinary skill in the art would recognize the pillar 116 or combination of connector 204 and pillar 116 under the die 100 as a second conductive pillar, see Fig. 2g below); 
disposing a first die 300 over the first conductive pillar, the first die 300 comprising a first thickness, a first surface (bottom surface) facing the substrate 200 and a second surface (top surface) opposite to the first surface (see Fig. 2g below); and
disposing a second die 100 over the second conductive pillar , the second die 100 comprising a second thickness substantially less than the first thickness, a third surface (bottom surface) facing the substrate 200 and a fourth surface (top surface) opposite to the third surface, wherein the second surface of the first die and the fourth surface of the second die are at substantially same level (see Fig. 2g below).  

    PNG
    media_image1.png
    907
    885
    media_image1.png
    Greyscale

Regarding claim 5, Chang teaches the method of Claim 4, wherein the substrate further comprises a redistribution layer (RDL) 202 disposed over the substrate 206, and a distance between the second surface of the first die and the RDL is substantially same as a distance between the fourth surface of the second die and the RDL 202 (see Fig. 2g).

Regarding claim 8, Chang teaches the method of Claim 7, further comprising disposing an underfill material 20 over the substrate 206, and the underfill material 20 encapsulating the first conductive pillar, the second conductive pillar, the first conductive bump and the second conductive bump (see Fig. 2g above).  
Regarding claim 9, Chang teaches the method of Claim 4, further comprising disposing a molding 22 over the substrate 206, and a top surface of the molding being at a level substantially same as a level of the second surface of the first die and a level of the fourth surface of the second die (see Fig. 2g above).  
Regarding claim 10, Chang teaches the method of Claim 9, further comprising disposing a heat dissipation means over the molding, the first die and the second die (Fig. 1k and associated text)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gu et al. (US PUB. 2015/0235991).
Regarding claim 6, Chang is silent on the method of Claim 5, wherein the substrate further comprises a via extending through the substrate and electrically connected to the RDL. However, said claim feature would have been obvious in the semiconductor art. For instance, Gu teaches wherein the substrate 120 further comprises a via 185 extending through the substrate 120 and electrically connected to .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIMOR KARIMY/Primary Examiner, Art Unit 2894